SMITH, J.  (1) This action was instituted by appellant as a taxpayer of 'Sebastian County, which is in the 12th Judicial Circuit, to enjoin the issuance and payment of warrants out of county funds to the prosecuting attorney for salary and expenses of his office under an act of the G-eneral Assembly approved March 22, 1919 (Acts 1919, p. 248), placing that officer on a salary and making certain allowances for the expense of his office and for the services of deputies. This suit questions the constitutionality of that act. Several grounds of attack involve the questions which have been so frequently and for so long a time settled that we do not review them again. The question of the jurisdiction of the chancery court is raised, but that question may be considered settled by the opinion in the case of Quinn v. Reed, 130 Ark. 116, wherein it was held that the chancery court had jurisdiction of a suit brought by a taxpayer to restrain the county judge, clerk and treasurer from reissuing county warrants for a purpose not authorized by law.  (2) One objection made to the act is that it creates a permanent State office in violation of article 16, section 9, of the Constitution. This objection is met by the statement that the act does not create a new office, for the office of prosecuting attorney is created by the Constitution itself. The act merely provides a compensation for that officer in lieu of fees and provides for the payment of this compensation. It is said the act is an infringement upon the jurisdiction of the county court, in that it undertakes to disburse county funds. In reply to this contention, it may be answered that a similar contention was disposed of in the case of Cain v. Woodruff County, 89 Ark. 456. There the constitutionality of an act fixing the fees for keeping county prisoners was questioned of being in conflict with section 28, article ,7, of the Constitution, and the court said: ‘ ‘ The fees and salaries that are paid by the respective counties to their respective officers are matters of local concern to the respective counties; and yet no one doubts that the Legislature has the power to fix the amount of those fees' and salaries, and does. It Í3 because the exercise of that power is not in conflict with the provision of the Constitution relied herein upon by appellee. And so, too, the provisions of Act No. 136 of the General Assembly of 1907 are not inhibited by that provision of the Constitution.” Moreover, the money disbursed is that entitled by way of fees under the authority of an act itself, as we hereinafter decide. The serious question in the case is whether the act is in conflict with section 11 of article 19 of the Constitution. It is there provided that the Governor and certain other State officers shall each receive a salary to he established by law which shall not be increased or diminished during their respective terms, “nor shall any of them, except the prosecuting attorneys after the adoption of this Constitution, receive to his own use any fees, costs, perquisites of office or other compensation; and all fees that may hereafter be payable by law for any service performed by any officer mentioned in this section, except prosecuting attorneys, shall be paid in advance into the State treasury. Provided, that the salaries of the respective officers herein mentioned shall never exceed per annum * * * ; for prosecuting attorney the sum of $400. ’ ’ The act under review designates the compensation of the prosecuting attorney as salary and provides that the Greenwood District of Sebastian County shall pay $900 and the Port Smith District shall pay the sum of $1,800 and that Scott County shall pay the sum of $300 as salary to the prosecuting attorney, and that said sums shall be in lieu of all fees allowed by law for his services. Certain allowances for expense are also made together with allowances for the services of deputies, which compensation is paid in the same manner and in lieu of fees. No change is made in the fees of the prosecuting attorney, but the act provides that these fees shall he paid into the treasury of the respective counties. Section 7 of the act provides that the quorum courts shall annually appropriate the sums sufficient to cover the expenses provided for in the act, and that until a meeting is held by said quorum courts the respective county clerks shall issue upon vouchers approved by the respective county judges monthly warrants to cover the expense therein provided for and that at the first meeting of the quorum court an appropriation shall be made to cover such back warrants.  (3) It is familiar law that any doubt about the constitutionality of any statute must be resolved in favor of its validity and that the language of a statute will be given a construction which, makes it constitutional if it is reasonably susceptible to such construction. We must assume, therefore, that the Legislature had it in mind that a maximum salary of $400 for prosecuting attorneys had been fixed in the Constitution and had enacted the act under review to conform thereto. It will be observed that this section 11 of article 19 does not fix the maximum compensation of prosecuting attorneys; upon the contrary, the exception is expressly made that prosecuting attorneys may receive to their own use any fees, costs, perquisites of office or other compensation which may be allowed by statute. Now, no change is made in the fees of the prosecuting attorneys; they remain the same and are to be collected as they formerly were, but, instead of being paid to the-prosecuting attorney, they are paid into the county treasury. ' The Legislature was no doubt advised what fees had formerly been collected by the prosecuting at= torney in this judicial circuit, and no doubt assumed that those fees would hereafter equal the compensation fixed by the act, and we think it a fair construction of the act to say that the Legislature intended that the compensation fixed in the act should be paid out of the fees which the act provided should be collected and paid into the county treasury. Section 23 of article 19 of the Constitution provides that no officer of this State, nor of any county, city or town shall receive, directly or indirectly, for salary, fees and perquisites more than $5,000 net profits per annum, and that all sums in excess of this amount shall be paid into the State, county or city treasury as shall be directed by appropriate legislation. In the case of Griffin v. Rhoton, 85 Ark. 89, it was held that this section of the Constitution applied to prosecuting attorneys, but it was there also held that it was not self-executing and could become effective only after appropriate legistlation had been enacted for that purpose. Evidently the legislation under review was enacted for that purpose. Section 3 of the act provides, “That in addition to the salary above mentioned said prosecuting attorney shall receive as a salary from the State the sum of $200 annually, ’ ’ this being the salary fixed by law for all other prosecuting attorneys and payable out of the State treasury. The act allows the prosecuting attorney of the 12th circuit the same salary which all other prosecuting attorneys receive; and, in lieu of all fees allowed by the act and collected under it, a compensation there specified, which does not exceed the maximum amount fixed by section 23 of article 19 of -the Constitution. It is true the act designates the compensation there fixed as salary, but that designation is not determinative of the fact that a salary has been fixed and we consider the act as a whole to determine its intent and meaning. We conclude, therefore, that the salary of the prosecuting attorney has not been increased beyond the constitutional limitation but that a compensation has been fixed payable out of the fees which he earns, and that the act does not, therefore, offend against the Constitution.